Citation Nr: 0005957	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-14 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening the veteran's claim for service connection for 
heart disease and stress has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1944 to November 1946.

In July 1998 the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina denied the 
veteran's petition to reopen his previously denied service 
connection claim for coronary artery disease and stress, 
finding that he had not submitted sufficient new and material 
evidence.  The veteran timely appealed this rating decision 
to the Board of Veterans' Appeals (Board).  In September 
1998, the veteran perfected his appeal through the submission 
of VA Form 9, on which he requested a hearing before a 
traveling section of the Board (Travel Board hearing).  In 
September 1999, the veteran submitted a written statement in 
which he withdrew his request to appear before a member of 
the Board.     

The veteran's appeal is now before the Board for resolution.


FINDINGS OF FACT

1. The RO denied service connection for heart disease and 
stress in December 1996, and an appeal was not initiated and 
perfected within the applicable period following notice of 
that determination.

2. The additional evidence submitted is not so significant 
that it must be considered in order to decide fairly the 
merits of the claim.


CONCLUSION OF LAW

The unappealed December 1996 decision is final; evidence 
submitted to reopen the claim of entitlement to service 
connection for heart disease and stress is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105.  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
Under 38 C.F.R. § 3.156 (1999), when presented with a claim 
to reopen a previously finally denied claim, VA must 
determine if new and material evidence has been submitted.  
New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  Id.  
Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the last rating 
decision. 

When determining whether the evidence is new and material, 
the VA conducts a three-step test: first, the VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108; 
second, if new and material evidence has been presented, 
immediately upon reopening the claim, the VA must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the VA may evaluate the 
claim after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled. Winters v. West, 12 
Vet. App. 203 (1999), citing Elkins v. West, 12 Vet. App. 209 
(1999).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Factual background

In a December 1996 rating decision, the RO denied service 
connection for heart disease and stress.  The evidence before 
the RO at that time consisted of treatment records from 
Chesapeake General Hospital dated January 1991, a February 
1993 medical statement from Dr. Charles C. Ashby, Jr., a July 
1996 medical statement from Dr. James J. DeLigion, and a July 
1996 medical statement from Dr. Irwin H. McNeely.  Although 
it appears that the RO may have initially believed that the 
veteran's service medical records (SMRs) were not available 
and were presumed to have been destroyed in a fire at the 
military record storage facility, his SMRs are of record and 
were reviewed.  The SMRs contain no entries pertaining to 
heart disease or stress.  All findings pertaining to the 
cardiovascular system during service, including on the 
service discharge examination, were normal, and no 
indications of stress were recorded on the service discharge 
examination.  

The veteran indicated that he experienced shortness of 
breath, chest pains, and back pains while undergoing his 
basic training, and that he experienced chest pains again 
while being transported by ship to the South Pacific.  The 
veteran also reported post-service treatment for chest pain 
and back pain, and he indicated that he was diagnosed with 
bursitis.  A medical statement of record from Dr. Irwin H. 
McNeely indicates that the veteran was treated for bursitis 
in 1958.  The July 1996 medical statement from Dr. DeLigio 
indicates that the veteran appeared at his physician's office 
on or about January 10, 1991 with symptoms of cardiac 
disease.  He was stabilized, and was transported to the 
hospital by ambulance.  The January 1991 records from 
Chesapeake General Hospital indicate that the veteran was 
treated for an acute anterior wall myocardial infarction.  
These records did not attribute his heart condition to his 
military service.       

In the December 1996 rating decision, the RO noted that the 
evidence of record did not show that the veteran's heart 
disease or stress was incurred in or aggravated by service. 
The veteran did not appeal the decision, and it became final.  
At the time of the initial rating decision there was no 
medical evidence that the veteran's heart disease or stress 
was incurred in or aggravated by service, or that his current 
disabilities were related to his military service.

As noted above, in July 1998, the RO denied the veteran's 
application to reopen his service connection claims, finding 
that he had not submitted sufficient new and material 
evidence.  In support of his petition, the veteran submitted 
social security benefit and income tax data, a copy of his 
birth certificate, and a February 1993 medical statement from 
Dr. C. Ashby Jr. with an accompanying electrocardiogram 
report.  Dr. Ashby diagnosed the veteran with marked left 
ventricle dysfunction, and his history of a left ventricular 
aneurysm.  Dr. Ashby did not address the etiology of the 
veteran's heart condition, and none of the other evidentiary 
items submitted by the veteran demonstrated that his heart 
disease and stress were conditions attributable to his 
military service.  Dr. Ashby's report was a duplicate of a 
report already of record and considered at the time of the 
December 1996 rating decision.  

The veteran indicated on his VA Form 9 that he received 
medical treatment for chest pains from a Dr. Warren in 
November 1947.  The RO attempted to obtain these treatment 
records.  In October 1998, the RO received a letter from 
Georgia Warren Jones, the daughter of Dr. George Hugh Warren.  
She indicated that Dr. Warren died in 1970, and that any 
medical records not requested by his patients were maintained 
for a reasonable length of time, and were then destroyed.  
She indicated that none of the veteran's treatment records 
were available.  In November 1998, the veteran submitted a 
statement indicating that the information he needs in order 
to substantiate his claim was contained in his SMRs, records 
that were destroyed in a fire, and are no longer available 
for review.  

Analysis

The veteran has reported that he experienced chest pains 
while in-service, and medical evidence of record indicates 
that he has a current diagnosis of heart disease.  The 
veteran is competent to report on that which he has personal 
knowledge, that is what he comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
through his statements alone, he cannot meet the burden 
imposed by section 5107(a) merely by presenting his lay 
statements as to the existence of a disease and a 
relationship between that disease and his service because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To the extent 
that the veteran contends that his heart disease and stress 
are related to service, such allegations are lay speculation 
on medical issues involving the etiology of a disability and 
are not probative to the claim on appeal and are not 
material.  See Pollard v. Brown, 6 Vet.App. 11 (1993); see 
also Moray v. Brown, 5 Vet.App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108 (1991)).

None of the evidence submitted since the December 1996 denial 
is so significant that it must be considered in order to 
decide fairly the merits of the claim.  At the time of the 
RO's 1996 rating decision the evidence of record did not show 
that the veteran's heart disease or stress had been incurred 
in or aggravated by active military service, or that there 
was any medical nexus opinion linking the veteran's current 
medical conditions to his military service which ended more 
than 50 years ago.  The evidence submitted does not change 
the prior evidentiary defects. Accordingly, the Board 
concludes that the veteran has not submitted new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for heart disease and stress.

The Board notes the veteran's contention that he is unable to 
substantiate his claim based upon the unavailability of his 
SMRs.  However, this contention is apparently based on some 
notations in the record to the effect that it was apparently 
believed at one time that the SMRs in this case may have been 
destroyed.  As already noted, SMRs are of record and are 
entirely negative for any findings of cardiovascular 
abnormality or stress during the veteran's active service.  
In any event, the critical factor in this case is that there 
is no medical evidence of heart problems for many years after 
service and there is no medical nexus evidence linking his 
current heart disease or the claimed stress to service. 


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for heart 
disease and stress is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

